Citation Nr: 1136753	
Decision Date: 09/29/11    Archive Date: 10/11/11

DOCKET NO.  08-09 331	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for colon cancer claimed as the result of chemical exposure.

2.  Entitlement to service connection for chronic irritable bowel syndrome (IBS), claimed as secondary to colon cancer.

3.  Entitlement to service connection for a chronic hernia disorder to include a ventral hernia, claimed as secondary to colon cancer.

4.  Entitlement to service connection for chronic erectile dysfunction.

5.  Entitlement to service connection for a chronic acquired psychiatric disorder to include depression, claimed as secondary to colon cancer.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

Please note that this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran had active service from June 1955 to June 1959.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of the Hartford, Connecticut, Regional Office (RO) which denied service connection for a chronic acquired eye disorder, colon cancer, chronic irritable bowel syndrome, a chronic hernia disorder, chronic erectile dysfunction, and a chronic acquired psychiatric disorder to include depression. 

In July 2008, the Veteran was afforded a hearing before the undersigned Veterans Law Judge sitting at the RO.  A transcript of the hearing has been associated with the file.  

The Board observes that, in its November 2008 decision, the issues pertaining to service connection for irritable bowel syndrome, hernia, and an acquired psychiatric disorder were noted to be claimed as the result of chemical exposure.  However, at the Veteran's July 2008 hearing, he and his wife specifically clarified that the Veteran sought service connection for irritable bowel syndrome, hernia, and acquired psychiatric disorder as secondary to his colon cancer.  Accordingly, the issues have been clarified and characterized as stated above.

In November 2008 the Board denied the Veteran's claim of entitlement to service connection for an acquired eye disorder and remanded the remaining issues for additional development of the record.

In October 2009 the instant issues were again remanded for compliance with the November 2008 remand.  The appeal has been returned to the Board for appellate consideration.


FINDINGS OF FACT

1.  Colon cancer was not manifest in service and is unrelated to service, to include exposure to chemicals therein.

2.  IBS is unrelated to a service-connected disease or injury.

3.  A chronic hernia disorder to include a ventral hernia is unrelated to a service-connected disease or injury.

4.  An acquired psychiatric disorder is unrelated to a service-connected disease or injury.

5.  Erectile dysfunction was not manifest in service and is unrelated to service.


CONCLUSIONS OF LAW

1.  Colon cancer was not incurred in service and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

2.  IBS is not proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a) (2010).

3.  A chronic hernia disorder to include a ventral hernia is not proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a) (2010).

4.  An acquired psychiatric disorder is not proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a) (2010).

5.  Erectile dysfunction was not incurred in or aggravated by service.  38 C.F.R. § 3.310(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable RO decision on a claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the Court of Appeals for Veterans Claims (Court) issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Id. at 486.  

A letter dated in April 2006 discussed the evidence necessary to establish service connection.  The Veteran was asked to identify evidence supportive of his claims.  The evidence of record was listed and the Veteran was told how VA would assist him in obtaining additional relevant evidence.  This letter also discussed the manner in which VA determines disability ratings and effective dates.

A letter dated in January 2010 included a discussion of the evidence necessary to support a claim for secondary service connection.  The evidence of record was listed and the Veteran was told how VA would assist him in obtaining additional relevant evidence.  

A February 2010 letter discussed the status of the Veteran's claim.

The Board finds that the content of the notice provided to the Veteran fully complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The Veteran has been provided with every opportunity to submit evidence and argument in support of his claim and to respond to VA notices.  Further, the Board finds that the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claims.  Therefore, the record reflects that he was provided with a meaningful opportunity during the pendency of his appeal such that the preadjudicatory notice error did not affect the essential fairness of the adjudication now on appeal.

With respect to VA's duty to assist, the Veteran's service treatment records, VA treatment records, and private records have been obtained and associated with the record.  The Veteran was afforded an opportunity to testify before the undersigned.  

The Veteran was afforded a VA examination of his claimed colon cancer, IBS, hernia, and erectile dysfunction in 2009 as the result of a Board remand.  The Board finds that the examination was adequate in that it was performed by a neutral, skilled provider who reviewed the record, interviewed the Veteran, and performed appropriate physical examinations prior to providing his conclusions.  The Board notes that this examination focused on the question of direct service connection for the claimed IBS and hernia, and that the opinions rendered were predicated on review of the record as well as examination of the Veteran.  A clarifying opinion was sought in May 2010, following receipt of additional private records and the Veteran's clarification that he sought service connection for IBS and hernia on a secondary basis.  The Board also finds that the clarifying opinion is also adequate.  In that regard, the physician reviewed the record, to include VA and private records, and supported his findings and opinions with supporting rationale.  As such, the Board finds that the 2009 VA examination and the 2010 opinion combine to form an adequate basis for a final determination.  

The Veteran has not otherwise identified any additional evidence or information which could be obtained to substantiate the claims.  The Board is also unaware of any such outstanding evidence or information.  Therefore, the Board is also satisfied that VA has complied with the duty to assist requirements of the VCAA and the implementing regulations.

The Board acknowledges that the Veteran has not been afforded a VA examination with respect to his claim of entitlement to service connection for an acquired psychiatric disorder.  However, the Board finds that a VA examination is not necessary in order to decide this claim.  There are two pivotal cases which address the need for a VA examination, Duenas v. Principi, 18 Vet. App. 512 (2004) and McLendon v. Nicholson, 20 Vet App. 79 (2006).  In McLendon, the Court held that in disability compensation claims, the Secretary must provide a VA medical examination when there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  Id. at 81.  In Duenas, the Court held that a VA examination is necessary when the record: (1) contains competent evidence that the Veteran has persistent or recurrent symptoms of the claimed disability and (2) indicate that those symptoms may be associated with his active military service.

The Veteran's service treatment records are devoid of any complaints or treatment suggesting an acquired psychiatric disorder.  Further, there is no competent evidence of a current disability or persistent or recurrent symptoms of a disability that is either related to service or to service-connected disability.  Accordingly, a VA examination or opinion on the matter of direct service connection is not warranted.  As will be discussed below, the Veteran is claiming that his psychiatric developed as a result of his colon cancer.  However, as service connection is being denied for colon cancer, there is no need to obtain an examination or opinion as to whether a relationship exists between those disabilities.

For the foregoing reasons, it is not prejudicial to the appellant for the Board to proceed to a final decision in this appeal.

Factual Background

The Veteran asserts that he had colon cancer that is the result of exposure to various chemicals in service.  He has stated that he was assigned to Sangley Point (the Philippines) and serviced planes that had returned from the combat zone.  He indicates that these planes had all types of chemicals on them and that he did not have the proper equipment to protect himself during cleaning of the planes.  

Service treatment records are negative for any diagnosis, complaint, or abnormal finding pertaining to the Veteran's gastrointestinal system.  On separation examination in June 1959, the Veteran abdomen, viscera, anus, and rectum were normal.  The Veteran was determined to be qualified for active duty at sea and/or foreign shore, and for release from active duty.  In a May 1962 report of medical history, the Veteran denied stomach, liver, or intestinal trouble.

Private treatment records indicate that colon cancer was diagnosed in 2004.  The Veteran underwent sigmoid colectomy in September 2004, followed by complications and subsequent surgeries.  He was discharged in January 2005.  

A VA treatment record dated in December 2005 includes a review of the Veteran's medical history.  On review of systems, the Veteran denied depression and anxiety.  He was not in distress.  The Veteran also denied abdominal pain and problems with bowel movements.  He noted that he had no blood in his stool and that there had been no changed in his bowel movements.  

Records from Stamford Hospital indicate that the Veteran underwent ventral hernia repair in February 2006.  

In a June 2006 statement, the Veteran's gastroenterologist indicated that the Veteran "served in the U.S. Navy some 40 years ago  and was exposed to disinfectant/bacterial sprays during that time.  Those sprays may possibly be associated with his colon cancer."  

At his July 2008 hearing, the Veteran testified that was stationed in the Philippines for about 18 months.  He stated that noticed a lot of spraying, and that he was told that it was for mosquitoes.  He indicated that he witnessed the spraying about three or four times per week.  He also testified that the incoming planes would be sprayed down and that it was not mandatory to wear any sort of mask.  

On VA examination in May 2009, the Veteran's service and medical history was reviewed.  The Veteran reported that he was exposed to several chemicals during his time in the Philippines, to include in his occupational specialty and in the barracks.  The examiner noted the 2006 statement by the Veteran's private physician, and indicated that the physician did not provide any additional scientific or medical evidence to support his statement.  The Veteran's wife noted that he was terminal and that she required help attending to him.  The examiner noted that colon cancer was not recognized as being the result of exposure to Agent Orange or other herbicides.  She concluded that it was not likely that the colon cancer was the result of service.  With respect to IBS, the examiner noted that at the time of the Veteran's discharge from service, there was no evidence of treatment for IBS.  Following physical examination, the examiner noted that the Veteran had episodes of diarrhea.  She did not provide a diagnosis of IBS.  Regarding the claimed hernia disability, the examiner pointed out that service treatment records did not reference ventral hernia.  She concluded, following examination and review of the record, that it was not likely that the stated condition was related to or aggravated by the claimed in-service chemical exposure or any other way causally related to active service.  She also noted the Veteran's report of a 20 year history of erectile dysfunction, but pointed out that there was no evidence of erectile dysfunction in service.  She concluded that it was not likely related to exposure to Agent Orange or other chemicals in service or in any other way causally related to service.

In May 2010 a VA physician reviewed the record.  He noted that the previous examination report had alluded to exposure to Agent Orange but that there was no specific record of exposure in the claims file.  He concluded that it was less likely that in-service exposure to Agent Orange was causally related to the colon cancer.  He went on to state, in discussing the claimed ventral hernia, that colonic cancer was deemed by review of records to be less likely related to Agent Orange, and there was no other specified exposure.  He also concluded that the ventral hernia, claimed as secondary to the colon cancer, was less likely to be etiologically related to the Veteran's claimed in-service chemical exposure and was not in any other way causally related to service.  Regarding the claimed IBS and erectile dysfunction, the physician stated that it was less likely that the Veteran had IBS or chronic erectile dysfunction and that it was also less likely that Agent Orange or other chemicals had caused acute symptoms in service.

Analysis

Entitlement to VA compensation may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110 (wartime service), 1131 (peacetime service); 38 C.F.R. § 3.303.  To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).   

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

38 U.S.C.A. § 1116(a) (West 2002) provides presumptive service connection on the basis of herbicide exposure for specified diseases manifested to a degree of 10 percent within a specified period in a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975.  Here, the Veteran has no verified service in Vietnam during the applicable period.  Rather, the record reflects that he was stationed in

If a Veteran was exposed to an herbicide agent during active military, naval, or air service, the diabetes shall be service connected if the requirements of 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e).

Notwithstanding the provisions of §§ 3.307, 3.309, if a claim fails to satisfy the criteria for service connection on a presumptive basis due to herbicide exposure, this fact does not preclude an appellant from establishing service connection with proof of actual direct causation.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  In Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002). 

	Colon Cancer

Having carefully reviewed the record, the Board finds that there is no credible evidence to conclude that the Veteran was exposed to herbicides in service.  As the Veteran is not shown to have served on the land mass of the Republic of Vietnam, he is not entitled to the presumption that he was exposed to a herbicide agent during service.  See Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert. denied, 77 U.S.L.W. 3267 (Jan. 21, 2009) (No. 08-525).  Furthermore, there is no competent and credible evidence otherwise showing that the Veteran was exposed to Agent Orange.  

The evidence also demonstrates that the Veteran's colon cancer was not present in service or for many years following his discharge.  Moreover, the Veteran does not claim such, or that he had a continuity of symptoms following service.  Rather, he asserts that his colon cancer was the result of exposure to various chemicals during active duty.  However, the record contains opinions from VA physicians indicating that it is less likely than not that the colon cancer is related to service or any exposure therein.  In essence, the VA physicians provided a reasoned opinions, based on review of the record and examination.  In assigning high probative value to these opinions, the Board notes that the physicians had the claims file for review, specifically discussed evidence contained in the claims file, reviewed the Veteran's history, and in the case of the May 2009 report, conducted a complete examination.  There is no indication that these physicians were not fully aware of the Veteran's past medical history or that he misstated any relevant fact.  The Board thus finds these opinions to be of greater probative value than the Veteran's unsupported statements.   

The Board has considered the Veteran's own assertions that his disability is the result of chemical exposure in service.  As a layperson, however, the Veteran is generally not capable of opining on matters requiring medical knowledge, and a relationship between various chemicals to which he was exposed in service and his subsequent development of colon cancer is not a matter on which the Veteran is qualified to render an opinion.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).

The Board also acknowledges that there is of record a statement by the Veteran's private gastroenterologist indicating that the claimed exposure in service "may possibly be associated" with the Veteran's colon cancer.  However, given the clearly very speculative language used by the physician, and the lack of any supporting rationale, the Board finds that this opinion is of significantly less probative value than that of the VA physicians.  See Obert v. Brown, 5 Vet. App. 30 (1993) (medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish medical nexus).

In summary, the Board has considered the record and the Veteran's assertions, and finds that the preponderance of the evidence is against the claim of entitlement to service connection.  Consequently, the doctrine of reasonable doubt is not applicable in the instant appeal.  38 U.S.C.A § 5107(b); 38 C.F.R. §  3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

	Secondary Claims

Service connection may be granted for a disability that is proximately due to or the result of an established service-connected disability.  38 C.F.R. § 3.310 (2010).  This includes disability made chronically worse by service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  In this case, the Veteran specified at his 2008 hearing before the undersigned that he sought service connection for IBS, a chronic hernia disorder, and an acquired psychiatric disorder as secondary to his claimed colon cancer and not on a direct basis.  

With respect to service connection on a direct basis, the Board observes that there is no indication of the claimed disabilities in service.  Notably, the service treatment records are negative for any diagnosis, complaint, or abnormal finding regarding these claimed disabilities.  

Regarding the ventral hernia, the record clearly shows that such is related to the Veteran's history of surgery for colon cancer, which supports a finding that the claimed disability's onset was many years following service.  Moreover, the 2009 VA examiner specifically concluded that ventral hernia is not related to service.  Finally, the Veteran has specified that he seeks service connection for ventral hernia on a secondary basis, and that it is related to his colon cancer or treatment therefor.  

With respect to the claimed IBS and an acquired psychiatric disorder, the Board notes that the record contains no clinical diagnosis of these claimed disabilities.  Absent a disease or injury incurred during service or as a consequence of a service-connected disability, the basic compensation statutes cannot be satisfied.  See Sanchez-Benitez v. Principi, 259 F.3d 1356, 1361 (Fed. Cir. 2001).  Also, in the absence of proof of a present disability, there can be no valid claim.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Here, while there is evidence of diarrhea, the record contains no diagnosis of IBS.  Moreover, the record reflects the Veteran's denial of psychiatric symptoms, and does not contain evidence showing a clinical diagnosis of any psychiatric disorder.  Therefore, because there is no evidence of these claimed disabilities, service connection on a direct basis must be denied.

Regarding the claim of entitlement to service connection on a secondary basis, the Board has concluded that service connection for colon cancer is not warranted.  Accordingly, the Veteran's assertion that his claimed IBS, hernia disorder, and acquired psychiatric disorder were caused or aggravated by the claimed colon cancer cannot serve as the basis for the grant of service connection for those disabilities.  Accordingly, the appeal with respect to these claimed disabilities must also be denied.

	Erectile Dysfunction

The Board has also concluded that service connection for erectile dysfunction is not warranted.  As noted, the service medical records are negative for any diagnosis, complaint, or abnormal finding suggesting erectile dysfunction.  Moreover, the May 2009 VA examiner concluded that there was no evidence that erectile dysfunction occurred in service or was related to the Veteran's in-service duties.  He also stated that it was not likely that erectile dysfunction was related to or aggravated by the claimed in-service chemical exposure or any other way causally related to active service.  

The grant of service connection requires competent evidence to establish a diagnosis and, as in this case, relate the diagnosis to the Veteran's service.  While the record refers to erectile dysfunction, it does not contain competent evidence which relates this disorder to any injury or disease in service.  The Board has also considered the Veteran's statements and acknowledges that he is competent to diagnose and report on simple conditions.  See Jandreau.  The Board also acknowledges that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  However, while he has reported that he has experienced erectile dysfunction for 20 years, this still places the onset of his symptoms several decades after separation, and he is not competent to relate the onset of erectile dysfunction several decades after service to any incident of service.  As noted, a VA physician considered the question of whether his erectile dysfunction could be related to chemical exposure in service, but the physician found such a relationship unlikely.  Therefore, the Board concludes that the preponderance of the evidence is against the claim.

The Board additionally notes, as discussed above, that service connection is also not warranted on a secondary basis, as service connection for colon cancer has been denied.  As such, any assertion that erectile dysfunction was caused or aggravated by the claimed colon cancer cannot serve as the basis for the grant of service connection for this claimed disability.  

Absent reliable evidence relating erectile dysfunction to service, the claim of entitlement to service connection must be denied. The preponderance of the evidence is against the Veteran's claim and the doctrine of reasonable doubt is not applicable in the instant appeal.



ORDER

Entitlement to service connection for colon cancer is denied.

Entitlement to service connection for IBS is denied.

Entitlement to service connection for a chronic hernia disorder to include a ventral hernia is denied.

Entitlement to service connection for a chronic acquired psychiatric disorder to include depression is denied.

Entitlement to service connection for chronic erectile dysfunction is denied.





____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


